Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim discloses “the second symbol is different form the first symbol”. The Examiner believes it should be “the second symbol is different from the first symbol”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10672232. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language for the instant application is a broader version of U.S. Patent No. 10672232. For Example, independent Claims 1, 8 and 15 of the instant application is similar to independent Claim 1, 8 and 15 of U.S. Patent No. 10672232 in which U.S. Patent No. 10672232 further discloses the implementation of an accepting device for accepting items associated with a monetary values, the establishment of a credit balance, evaluating an outcome of game play and providing an award amount based on the outcome and increasing the credit balance based at least in part on the award as well as allowing an input for cashing out the credit balance. The instant application lacks such limitations and is therefore broader in scope. Claims 2-3 of the instant application are similar limitations found in the independent Claims 1, 8, and 15 of U.S. Patent No. 10672232. Claims 4-7 are similar limitations found in Claims 2-5 of U.S. Patent No. 10672232. Claims 9-14 are similar to limitations found in Claims 2-7 of U.S. Patent No. 10672232. Claim 16 is similar to the limitation found in independent Claim 1, 8, and 15 of U.S. Patent No. 10672232. Claim 17-20 is similar to Claims 4-7 of U.S. Patent No. 10672232.
US 16/886194
U.S. Patent No. 10672232
1. A system comprising: a display device; an input interface; and a computing device comprising a processor and a memory storing instructions, which when executed by the processor, cause the processor, to at least: in response to a receipt of an input via the input interface, determine a first outcome; display, on the display device, the first outcome comprising a plurality of symbols displayed at a plurality of first positions of a first play area;
15. A gaming machine configured to present a game, the gaming machine comprising: a display device; an input interface; an accepting device; a cashout device; and a game controller comprising a game controller processor and a game controller memory storing instructions, which when executed by the game controller processor, cause the game controller processor, to at least: in response to receipt of an item associated with a monetary value by the accepting device, establish a credit balance, based at least in part on the monetary value associated with the item, the credit balance being increasable and decreasable, based at least in part on activity on the gaming machine; in response to a receipt of an input via the input interface, displaying, on the display device, an outcome comprising a plurality of symbols displayed at a plurality of first positions, the plurality of first positions arranged in a plurality of first columns of a first play area, each first position of the plurality of first positions associated with a respective symbol of the plurality of symbols; increase the credit balance, based at least in part on an award amount; enable the game in response to the credit balance being established;
determine at least one first pattern that includes at least one first symbol in at least one first position of the plurality of first positions; determine that the at least one first pattern satisfies a predetermined first threshold based on the at least one first position and the first symbol, wherein the predetermined first threshold comprises a winning combination of symbols; 

identify at least one first pattern that includes at least one first symbol in at least one first position of the plurality of first positions; determine that the at least one first pattern satisfies a predetermined first threshold based on the at least one first position and the first symbol, wherein the predetermined first threshold comprises a winning combination of symbols;
in response to determining that the at least one first pattern satisfies the predetermined first threshold, identify at least one second position that includes the first symbol in a second play area displayed on the display device, the second play area including a plurality of second positions, the second play area separate from the first play area; -22-P0048-OO1USC1 (30711-149) 
in response to determining that the at least one first pattern satisfies the predetermined first threshold, identify at least one second position that includes the first symbol in a second play area, the second play area including a plurality of second positions arranged in a plurality of second columns, the second play area being displayed on the display device, the second play area separate from the first play area, each second position of the plurality of second positions associated with a respective symbol of the plurality of symbols; 
in response to the identifying at least one second position, replace at least the first symbol included in the second position in the second play area with a second symbol;
in response to the identifying at least one second position, replace the first symbol included in the second position in the separate second play area with a second symbol, wherein the first symbol included in the first position in the first play area is not replaced with any other symbol, and wherein the second symbol is different from the first symbol,
and determine a second outcome of the second play area after replacing at least the first symbol included in the second position.
evaluate a first outcome of the first play area and a second outcome of the second play area after the replacing; determine an award amount based on the first outcome and the second outcome; increase the credit balance based at least in part on the award amount; and in response to receipt of a second input via the input interface of the gaming machine, cause, via the cashout device, an initiation of a payout associated with the credit balance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying a first symbol in a first play area and identifying a first symbol in a second play area 
and replacing the first symbol in the second play area with a second symbol.  
	The limitation of “in response to a receipt of an input via an input interface, determine a first outcome; display, on a display device, the first outcome comprising a plurality of symbols displayed at a plurality of first positions of a first play area; determine, via at least one processor, at least one first pattern that includes at least one first symbol in at least one first position of the plurality of first positions; determine, via the at least one processor, that the at least one first pattern satisfies a predetermined first threshold based on the at least one first position and the first symbol, wherein the predetermined first threshold comprises a winning combination of symbols; in response to determining that the at least one first pattern satisfies the predetermined first threshold, identify, via the at least one processor, at least one second position that includes the first symbol in a second play area displayed on the display device, the second play area including a plurality of second positions, the second play area separate from the first play area; -24-P0048-OO1USC1 (30711-149) in response to the identifying at least one second position, replace at least the first symbol included in the second position in the second play area with a second symbol; and determine, via the at least one processor, a second outcome of the second play area after replacing at least the first symbol included in the second position”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” to the concept of identifying a first symbol in a first play area and identifying a first symbol in a second play area 
and replacing the first symbol in the second play area with a second symbol.  
The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display device, an input interface, a computing device, a processor, and memory for identifying a first symbol in a first play area and identifying a first symbol in a second play area and replacing the first symbol in the second play area with a second symbol are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20are not patent eligible.
	Claims 2-7, 9-14, 16-20 do not remedy the deficiencies of claims 1, 8, and 15, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
Best Applicable Prior Art

The best applicable prior art Stevens et al., US 20080064487 (Stevens) teaches: a system comprising: a display device; an input interface; and a computing device comprising a processor and a memory storing instructions, which when executed by the processor, cause the processor, to at least: in response to a receipt of an input via the input interface, determine a first outcome; display, on the display device, the first outcome comprising a plurality of symbols displayed at a plurality of first positions of a first play area; determine at least one first pattern that includes at least one first symbol in at least one first position of the plurality of first positions; determine that the at least one first pattern satisfies a predetermined first threshold based on the at least one first position and the first symbol, wherein the predetermined first threshold comprises a winning combination of symbols.
	The prior art fails to teach: in response to determining that the at least one first pattern satisfies the predetermined first threshold, identify at least one second position that includes the first symbol in a second play area displayed on the display device, the second play area including a plurality of second positions, the second play area separate from the first play area; -22-P0048-OO1USC1 (30711-149) in response to the identifying at least one second position, replace at least the first symbol included in the second position in the second play area with a second symbol; and determine a second outcome of the second play area after replacing at least the first symbol included in the second position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715